We are dealing with a problem of statutory construction. The wrongful death statute, in derogation of common law, is not to be too strictly construed on that account. But its intended scope cannot be determined without study of the whole body of law, common and statutory, existing when it was enacted. Like every other law needing interpretation, it must be considered in application to its subject matter. State ex rel. Hansen v. Walsh, 188 Minn. 412, 247 N.W. 523. In no event is it to be stretched beyond its plain purpose.
The wrongful death statute must be construed with the married women's acts. The latter only preserve to a wife the rights which she would have as a feme sole. A wife's right to support by husband or children springs from the marriage. A feme sole
has no such right to be preserved. Hence, under the law of our own decisions, it is only by a much strained construction that we can say that the wrongful death statute created a right of action in the wife and against the husband for the death of their child.
Our wrongful death statute simply gave us a new action for an old wrong theretofore unactionable. It falls into precisely the same general category as all actions to recover damages for wrong, particularly those predicated upon negligence. In Green v. Thompson, 26 Minn. 500, 5 N.W. 376, this court properly classified it as for a "pure personal tort." Exactly in accord as to rationale are Bates v. Sylvester, 205 Mo. 493,104 S.W. 73, 77, 11 L.R.A.(N.S.) 1157, 120 A.S.R. 761,12 Ann. Cas. 457, and Gilkeson v. Missouri Pac. Ry. Co. 222 Mo. 173,121 S.W. 138, 24 L.R.A.(N.S.) 844, 17 Ann. Cas. 763. In the former case, the decision of this court in Green v. Thompson, 26 Minn. 500,5 N.W. 376, and several others were cited with the conclusion, quoted from Davis v. Nichols, 54 Ark. 358, 363,15 S.W. 880, that "these cases clearly show that the right of the wife to recover damages for the death of her husband is not based upon an injury to property within the meaning of the statute."
It is a mere accident of procedure that the action is prosecuted by the representative of the deceased, as statutory trustee for the *Page 567 
beneficiaries. Sykora v. Case T. M. Co. 59 Minn. 130,60 N.W. 1008. (Some statutes allow the beneficiary to sue for Wrongful death, "and where such is the case the personal representative of the decedent may not sue." 17 C.J. 1269.) So, unless we let form reverse substance, we must consider this case as one by wife against husband. That is demonstrated by the fact that, if the wife's negligence had contributed to the accident, she could not recover. Mattson v. Minnesota  N.W. R. Co. 98 Minn. 296,108 N.W. 517; Peterson v. Anderson, 183 Minn. 86,235 N.W. 534. Another test is that a release by the sole beneficiary would discharge the cause of action. Sykora v. Case T. M. Co.59 Minn. 130, 60 N.W. 1008. Being the sole beneficiary, Mrs. Potthoff must be regarded as the real plaintiff. Hence my submission that the opinion of my brethren of the majority goes wide of the mark in the argument, essential to its conclusion, that "the present action is not brought by the wife * * *. She could not bring the action. Only the representative of the estate of the deceased daughter could do so. The cause of action and right to sue are vested by statute in such representative * * * this is not an action by the wife against her husband, and is not for a tort committed by the husband against the wife."
That the action is for tort, specifically negligence, no one denies. And, with great deference, I repeat that unless mere form is to contort solid substance, the case must be regarded as one by wife against husband. The cause of action is hers. Only the right to sue is not. That has been put in the representative of the deceased, as a mere precaution to "protect the defendant from the danger of having to pay twice." Sykora v. Case T. M. Co. 59 Minn. 130, 132, 60 N.W. 1008.
In the absence of estrangement between spouses, with or without separation, or a well insured defendant, an action of this kind never will be resorted to. That circumstance has a practical rather than legal significance. But it is important that, where a wife is plaintiff and her husband defendant, she is suing the man primarily liable for her support. Dependency is of the gist of the cause of action. To the extent of the recovery, the defendant will be disabled *Page 568 
to perform his legal duty to support the other members of the family dependent on him; that is, one dependent will pro tanto, absorb a substantial part of the family fortune — and she will take it away from the one primarily responsible for support of the whole family.
Our statute (2 Mason Minn. St. 1927, § 9657) contains cogent internal evidence that it was not intended to permit an action by spouse against spouse for the wrongful death of their child. It provides that "funeral expenses, and any demand for the support of the decedent, duly allowed by the probate court, shall first be deducted and paid" from the recovery, if any.
If, in such a case as this, wife may sue husband, the latter has the reciprocal right to sue his wife. The statutory rule "applies equally" to the husband. Drake v. Drake, 145 Minn. 388,390, 177 N.W. 624, 9 A.L.R. 1064. The father is primarily liable both for the support of a minor child and the funeral expenses in case of death. As between a wife and her husband, the former is under no liability. Suppose that this case were reversed and that the husband were suing his wife. If the majority is right, the husband, having paid the funeral expenses, could recover them from the wife. I submit that the express and unqualified statutory authority for recovery of funeral expenses is demonstrative of an intent not to change the law so as to permit an action of this kind by either spouse against the other.
I am as willing as anyone to go as far as reason permits to adapt old law to new conditions. But I cannot join in giving a statute an interpretation which cannot be gathered from its words in application to the subject matter, which always includes the existing law on the subject. Our law always has been and remains that one spouse cannot sue the other for a personal tort. Drake v. Drake, 145 Minn. 388, 177 N.W. 624,9 A.L.R. 1064; Strom v. Strom, 98 Minn. 427, 107 N.W. 1047,6 L.R.A.(N.S.) 191, 116 A.S.R. 387; Woltman v. Woltman,153 Minn. 217, 189 N.W. 1022. This action in essence is one to recover for such a tort; hence my view that the action does not lie. *Page 569 
I agree with the opinion of the supreme court of Nebraska, in Emerson v. Western S.  I. Co. 116 Neb. 180, 216 N.W. 297,298, 56 A.L.R. 327, reached after a consideration of the very numerous decisions therein cited from other jurisdictions. They show [116 Neb. 184]:
"A great weight of opinion opposed to opening a field of litigation between spouses in tort actions by means of judicial interpretation and without unmistakable legislative action. The procedural difficulties, the dangers of disrupting the secrecy and serenity of marital relations, the avenue for fraud, the startling innovation in permitting such controversies, and the lack of clear legislative indorsement have all been assigned as ample reasons for the refusal of the courts to sanction, by supplying statutory interpretation, a new form of litigation manifestly requiring unequivocal legislation for its existence."
The common law concept of the unity of spouses and their interests, arising from the marriage relation, was not all fiction by any means. It is still very much fact save as to property rights. We ourselves have so preserved it in our criminal law that a wife cannot be guilty of larceny of the chattels of her husband. State v. Arnold, 182 Minn. 313,235 N.W. 373. The dependency of wife and minor children upon the husband, his right to choose a place of residence for all, and many of its other aspects show that there remains much of unity in the family relation. It is due to that concept and to "avoid commercializing the family relation" that our law forbids a tort action by an unemancipated minor against either parent. Miller v. Pelzer, 159 Minn. 375, 378, 199 N.W. 97,33 A.L.R. 678.
Another question here suggests itself. If one spouse may sue the other for the wrongful death of a child, it follows irresistibly that a minor child or minor children should be able to sue one parent for the wrongful death of the other. But such an action does not lie. Miller v. Pelzer, 159 Minn. 375,199 N.W. 97, 33 A.L.R. 678. If the statute were intended to allow spouse to sue spouse for death of an adult child, it certainly would not have barred, explicitly, *Page 570 
a similar action for death of a minor child. It does bar the latter action in confining the right of recovery for wrongful death to cases where the decedent "might have maintained an action, had he lived." 2 Mason Minn. St. 1927, § 9657.
I think, in any view, it was error to admit testimony of contributions to members of the family other than the mother. It is the husband's duty to support all dependent members of his family. It is not his duty to pay any one of them $2,800, the amount of this verdict, in a lump sum. Yet we now say that, because of the death of a child, he must do just that. Such a result was not intended by the statute and, moreover, is against sound policy. Insurance out of the picture, as it must be from the judicial standpoint, recovery does not enhance the family capital. Rather, it impairs it by the expense of the litigation. Emerson v. Western S.  I. Co. 116 Neb. 180,216 N.W. 297, 56 A.L.R. 327.
The argument, once advanced here, that the husband's insurer must foot the bill is obviously "not sound nor in the interest of impartial justice." Lund v. Olson, 183 Minn. 515, 516,237 N.W. 188.
It is for such reasons that I am constrained to dissent.